   Case: 3:19-cr-00152-TMR Doc #: 75 Filed: 10/29/20 Page: 1 of 3 PAGEID #: 432




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                              :    Case No. 3:19-cr-152

                Plaintiff,                             :    Judge Thomas M. Rose

        v.                                             :

CY’RAN JONATHON CAMPBELL (1),                          :

ANKEESE RANDOLPH BROWN (2),                            :

DEWAN LAMAR LOVE, JR. (3),                             :

TEVON AMAEE RUE’L BUTLER (4),                      :

                Defendants.                            :


                               FINAL ORDER OF FORFEITURE

        Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

        On March 31, 2020, the Court entered a Preliminary Order of Forfeiture, finding that all

right, title, and interest in the following property (hereinafter the “subject property”) had been

forfeited to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c):

        •     Jennings Model J-22 pistol, cal. 22, serial number 207139, with all attachments;

        •     Raven Arms Model P-25 pistol, cal. 25, serial number 248058, with all attachments;

              and

        •     2 boxes of ammunition – one box consisting of 43 rounds assorted caliber

              ammunition and one box consisting of 39 rounds assorted caliber ammunition.

        The Court also found that the defendants had an interest in the subject property and directed

the United States to seize the subject property and to give notice of its intent to forfeit the property.
   Case: 3:19-cr-00152-TMR Doc #: 75 Filed: 10/29/20 Page: 2 of 3 PAGEID #: 433




        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendants, and the defendants did

not object to the forfeiture.

        On May 8, 2020, the Court held defendant Cy’ran Jonathon Campbell’s sentencing hearing

and announced the forfeiture of the subject property. The Judgment establishes that the defendant

shall forfeit the subject property to the United States.

        On May 8, 2020, the Court held defendant Ankeese Randolph Brown’s sentencing hearing

and announced the forfeiture of the subject property. The Judgment establishes that the defendant

shall forfeit the subject property to the United States.

        On June 16 2020, the Court held defendant Dewan Lamar Love, Jr.’s sentencing hearing

and announced the forfeiture of the subject property. The Judgment establishes that the defendant

shall forfeit the subject property to the United States.

        On August 20, 2020, the Court held defendant Tevon Amaee Rue’l Butler’s sentencing

hearing. The Judgment establishes that the defendant shall forfeit the subject property to the

United States.

        The United States published notice of this forfeiture action and of its intent to dispose of

the subject property in accordance with the law on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on April 1, 2020.

        The United States did not send direct written notice of the Preliminary Order of Forfeiture

because no person or entity reasonably appeared to be a potential claimant with standing to contest

the forfeiture of the subject property in the ancillary proceeding.

        No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

                                                  2
   Case: 3:19-cr-00152-TMR Doc #: 75 Filed: 10/29/20 Page: 3 of 3 PAGEID #: 434




       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States under 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and no right, title, or interest

shall remain in any other person or entity.

       2.      The United States shall dispose of the subject property in accordance with the law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: October 29, 2020                              *s/Thomas M. Rose
                                               ___________________________________
                                               THOMAS M. ROSE
                                               UNITED STATES DISTRICT JUDGE




                                                  3
